DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, and 13 – 18 are objected to because of the following informalities:
In Reference to Claim 1
In lines 4 – 5, the phrase “at least one connecting piece extruding between and formedas one piece” should read –at least one connecting piece extending between and formed as one piece–.
In Reference to Claim 2
In lines 2 – 3, the phrase “arranged radially outside an axial spring element inserted” should read –arranged radially outside [[an]]the axial spring element when the axial spring element is inserted–.
In Reference to Claim 13
In line 2, the phrase “engine, comprising” should read –engine, the valve rotating device comprising–.
In line 14, the phrase “the at least one connecting piece” should read –the 
In line 21, the phrase “overlapping in the radial direction” should read –overlapping in an axial direction–.
In Reference to Claim 14
In line 2, the phrase “rotating device, comprising” should read –rotating device, the method comprising–.
In line 3, the phrase “after punching, has two ring-shaped parts” should read –after punching, includes two ring-shaped parts–.
In lines 5 – 10, the phrase “bending to transform one of the two ring-shaped parts into the punched metal sheet a ring-shaped upper part and to transform the other of the two ring-shaped parts into a ring-shaped lower part spaced below the upper part and jointed by the integral connecting piece” should read –bending the punched metal sheet so as to transform , respectively, which are axially spaced apart and jointed [[by]]via the at least one integral connecting piece–.
In lines 11 – 12, the phrase “are able to accommodate” should read –are configured to accommodate–.
In line 14, the phrase “the at least one connecting piece” should read –the at least one integral connecting piece–.
In Reference to Claim 15
In lines 1 – 2, the phrase “wherein the punched metal sheet has at least two connecting pieces” should read –wherein the at least one integral connecting piece includes at least two connecting pieces–.

In Reference to Claim 16
In lines 1 – 2, the phrase “wherein the punched metal sheet has at least three connecting pieces” should read –wherein the at least one integral connecting piece includes at least three connecting pieces–
In Reference to Claim 17
In lines 1 – 2, the phrase “wherein the punched metal sheet has at least two projections” should read –wherein the punched metal sheet further includes at least two projections–.
In Reference to Claim 18
In lines 1 – 2, the phrase “wherein the punched metal sheet has at least one recess” should read –wherein the punched metal sheet further includes at least one recess–.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 13
This claim recites the limitation “the radial direction” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 14
This claim recites the limitations “the other” and “the location” which lack sufficient antecedent basis in the claim.

Claims 15 – 18 are rejected by virtue of their dependency from claim 14.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 9, and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In Reference to Claim 6
This claim requires that the at least one connecting piece detachably connect the upper part to the lower part.  This appears to directly contradict the requirement from base claim 1 that the at least one connecting piece be formed as one piece with the upper and lower parts.
In Reference to Claim 9
This claim requires the upper part and the lower part to be formed integrally or in one piece with the at least one connecting piece which is already required by base claim 1.
In Reference to Claim 12
This claim requires the upper part and the lower part to be flat disk-shaped bodies made of metal.  Base claim 1, however, already requires the upper part and lower part to be ring-shaped and formed from sheet metal.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7 – 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Application Publication No. DE 10 2017 126 541 B3 [hereinafter, reference to this document will be made with respect to its US counterpart US 2020/0347755 to Wolking et al. (Wolking)].
Wolking teaches (see Wolking and Figs. 1 and 4 below):
In Reference to Claim 1
A cover body comprising:
A single sheet of sheet metal formed into a ring-shaped upper part (Fig. 1 – reference character 12), a ring-shaped lower part (14), and at least one connecting piece (16) extending between and formed as one piece with the upper and lower parts (Wolking paragraph [0037]),
Wherein the single sheet of sheet metal is bent* so as to space the upper part axially above the lower part so as to accommodate an axial spring element (6) therebetween, and
Wherein the at least one connecting piece is arranged at a location opposite to an insertion position of the axial spring element (as seen from Fig. 4 and paragraph [0037]).
* – It is to be noted that this is a product-by-process claim.  Since the cover body of the prior art includes all the structural features achieved by the process of the instant invention, Wolking anticipates the limitations of the claim.

In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece is arranged radially outside the axial spring element when the axial spring element is inserted between the upper and lower parts (as seen from Fig. 1).
In Reference to Claim 5
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece is arranged within a space spanned by a cross-section of the upper part and the lower part (as seen from Fig. 1).
In Reference to Claim 7
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece includes at least three connecting pieces that are spaced apart from each other (Wolking paragraph [0038]).
In Reference to Claim 9
In addition to all the limitations of claim 1 discussed above, wherein the upper part and the lower part are formed integrally or in one piece with the at least one connecting piece (Wolking paragraph [0037]).
In Reference to Claim 12
In addition to all the limitations of claim 1 discussed above, wherein the upper part and the lower part are flat disk-shaped bodies made of metal (as seen from Figs. 1 and 4).
In Reference to Claim 13
A valve rotating device comprising:
A ring-shaped base body (Fig. 1 – reference character 2) including a plurality of pockets (8) formed as inclined raceways and arrayed circumferentially, each pocket including a tangential spring biasing a ball towards a first end of the pocket (Wolking paragraph [0029]);
A cover body (4) comprising:
A single sheet of sheet metal formed into a ring-shaped upper part (12), a ring-shaped lower part (14), and a connecting piece (16) bridging the upper and lower parts (paragraph [0037]),
Wherein the upper part and the lower part are axially spaced apart so as to accommodate an axial spring element (6) therebetween,
Wherein the connecting piece is arranged at a location opposite to an insertion position of the axial spring element (as seen from Fig. 4 and paragraph [0037]),
Wherein the axial spring element is ring-shaped such that a first end of the axial spring element is supported on a ring-shaped stop surface (18) of the base body, and a second end of the axial spring element is supported on a first axial surface of the upper part, and
Wherein a first axial surface of the lower part facing away from the axial spring element rests against the balls such that the balls axially overlap the axial spring element (as seen from Fig. 1 and paragraph [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolking in view of UK Patent Application Publication No. GB 2 040 399 A to Humphreys (Humphreys).
In Reference to Claim 3
Wolking does not teach the following which is taught by Humphreys (see Humphreys and Fig. 1A as annotated by the Examiner below):
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece (Fig. 1A – reference character 20) is arranged radially outside of an edge (21) of the lower part (4).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Humphreys to arrange the at least one connecting piece radially outside of an edge of the lower part within the valve rotating device of Wolking since it would prevent relative movement between the race (i.e. the lower part) and the cap (i.e. the upper part) which would otherwise prevent the rotator from working properly as taught by Humphreys (page 2; lines 4 – 12).

In Reference to Claim 4
Wolking does not teach the following which is taught by Humphreys:
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece (Fig. 1A – reference character 20) is arranged radially outside of an edge (21) of the upper part (2*).
* – Although not pictured, Humphreys teaches (at page 2; lines 4 – 12) that the tongue 20 (i.e. the at least one connecting piece) may alternatively extend from race 4 (i.e. the lower part) and into a slot 21 (i.e. an edge) of the cap 2 (i.e. the upper part).

In Reference to Claim 6
Wolking does not teach the following which is taught by Humphreys:
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece (Fig. 1A – reference character 20) detachably connects the upper part (2) to the lower part (4) (Humphreys page 2; lines 4 – 12).

In Reference to Claim 10
Wolking does not teach the following which is taught by Humphreys:
In addition to all the limitations of claim 1 discussed above, wherein the upper part (Fig. 1A – reference character 2) includes at least two axial projections (AP1, AP2) configured to guide at least one valve spring (9).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Humphreys to incorporate two axial projections on the upper part so as to guide at least one valve spring within the valve rotating device of Wolking since it would enable a dual nested valve spring arrangement to be supported axially and radially as taught by Humphreys (page 1; lines 70 – 73).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wolking in view of US Patent No. 3,710,768 to May (May).
In Reference to Claim 11
Wolking does not teach the following which is taught by May (see May and Fig. 7 as annotated by the Examiner below):
In addition to all the limitations of claim 1 discussed above, wherein the upper part (Fig. 7 – reference character 19) includes at least one recess (R) configured to guide at least one valve spring (18).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of May to incorporate a recess on the upper part so as to guide at least one valve spring within the valve rotating device of Wolking since it would provide a design especially suitable if a high torque of the rotator is required as taught by May (col. 3; lines 57 – 64).

Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolking in view of US Patent No. 2,686,508 to Ralston (Ralston).
In Reference to Claim 14
Wolking teaches:
A method comprising:
Forming two ring-shaped parts (Fig. 1 – reference characters 12, 14) connected to each other via at least one integral connecting piece (16); and
Transforming the two ring-shaped parts into a ring-shaped upper part (12) and a ring-shaped lower part (14), respectively, which are axially spaced apart and jointed via the at least one integral connecting piece,
Wherein the spaced upper part and the lower part are configured to accommodate an axial spring element (6) therebetween, and
Wherein the at least one integral connecting piece is arranged at a location opposite to an insertion position of the axial spring element (as seen from Fig. 4 and Wolking paragraph [0037]).
Wolking does not teach the following which is taught by Ralston (see Ralston):
Punching and bending a single metal sheet so as to form the two ring-shaped parts into the ring-shaped upper part and the ring-shaped lower part (Ralston col. 1; line 50 – col. 2; line 9*).
* – Ralston teaches forming a collar and retainer cap of a valve rotating device via stamping (i.e. punching and bending) of a one-piece sheet metal member.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Ralston to stamp a single piece of sheet metal so as to form the cover body of Wolking since it is a very readily and economically manufacturable process as taught by Ralston (col. 1; line 50 – col. 2; line 9).


In Reference to Claim 15
Wolking teaches:
In addition to all the limitations of claim 14 discussed above, wherein the at least one connecting piece includes at least two connecting pieces that are spaced apart from each other (Wolking paragraph [0038]).
In Reference to Claim 16
Wolking teaches:
In addition to all the limitations of claim 14 discussed above, wherein the at least one connecting piece comprises at least three connecting pieces that are spaced apart from each other (Wolking paragraph [0038]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wolking in view of Ralston as applied to claim 14 above, and further in view of Humphreys.
In Reference to Claim 17
Neither Wolking nor Ralston teach the following which is taught by Humphreys:
In addition to all the limitations of claim 14 discussed above, wherein the punched metal sheet (Fig. 1A – reference character 2) further includes at least two axial projections (AP1, AP2) configured to guide at least one valve spring (9), the at least two axial projections extending substantially perpendicular to the upper part (2) (as seen from Fig. 1A).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Humphreys to incorporate two axial projections on the upper part so as to guide at least one valve spring within the valve rotating device of Wolking, as modified by Ralston, since it would enable a dual nested valve spring arrangement to be supported axially and radially as taught by Humphreys (page 1; lines 70 – 73).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wolking in view of Ralston as applied to claim 14 above, and further in view of May.
In Reference to Claim 18
Neither Wolking nor Ralston teach the following which is taught by May:
In addition to all the limitations of claim 14 discussed above, wherein the punched metal sheet (Fig. 7 – reference character 19) includes at least one recess (R) configured to guide at least one valve spring (18).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of May to incorporate a recess on the upper part so as to guide at least one valve spring within the valve rotating device of Wolking, as modified by Ralston, since it would provide a design especially suitable if a high torque of the rotator is required as taught by May (col. 3; lines 57 – 64).

    PNG
    media_image1.png
    262
    477
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    304
    401
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    373
    425
    media_image3.png
    Greyscale

ANNOTATED BY EXAMINER


    PNG
    media_image4.png
    291
    188
    media_image4.png
    Greyscale

ANNOTATED BY EXAMINER

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
Receipt is acknowledged of applicant’s corrections to the typographical errors found during initial examination.  Applicant’s amendment with respect to those objections is approved.  While the objection to the specification is hereby withdrawn, issues remain in the claims as detailed above.
Moreover, while applicant’s amendment clarifies much of the indefiniteness that served as grounds for the rejection of claims under 35 U.S.C. 112(b), applicant’s amendment raises new issues under 35 U.S.C. 112(b) and (d) as detailed above.
Further, applicant’s arguments and amendment fail to overcome the art-based rejection of claims as they are fully articulated in the body of this office action.  A response to applicant’s arguments has been addressed only where specific arguments have been presented.
Applicant argues with respect to amended independent claims 1, 13, and 14 that the prior art of Wolking does not teach a cover body formed of a single sheet of sheet metal having bent regions which orient an upper ring-shaped part above a lower ring-shaped part while being still joined by the integral connecting piece that bridges between the upper and lower parts since the embodiments shown in Wolking allegedly “do not appear to be ones that have the possibility of being fabricated by a single bent sheet of sheet metal.”  It is the Office’s position, however, that (a) claims 1 and 13 are product-by-process claims in which the cover body of the prior art includes all the claimed structural features achieved by the process of the instant invention which, thereby, supports an anticipation rejection over the prior art of Wolking, and (b) considering that the Wolking reference and the instant application share the same inventors, and the cross-section of the cover body/valve rotating device of Wolking (as seen from Fig. 1) is structurally identical to the cross-section of the cover body/valve rotating device of the instant application (as seen from the instant Fig. 4), there is sufficient evidence that the cover body of Wolking would have as much of a possibility of being fabricated by a single bent sheet of sheet metal as the cover body of the instant application which, thereby, would support an obviousness rejection of claim 14 over the prior art of Wolking in view of Ralston as detailed above.
Thus, the new rejections of claims under 35 U.S.C. 102(a)(1) and 103, necessitated by applicant’s amendment, stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746